Name: Decision (EU) 2017/340 of the European Parliament and of the Council of 14 December 2016 on the mobilisation of the European Union Solidarity Fund to provide assistance to Germany
 Type: Decision
 Subject Matter: budget;  regions of EU Member States;  EU finance;  Europe;  cooperation policy;  deterioration of the environment
 Date Published: 2017-02-28

 28.2.2017 EN Official Journal of the European Union L 50/49 DECISION (EU) 2017/340 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 December 2016 on the mobilisation of the European Union Solidarity Fund to provide assistance to Germany THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4(3) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union Solidarity Fund (the Fund) aims to enable the Union to respond in a rapid, efficient and flexible manner to emergency situations in order to show solidarity with the population of regions struck by natural disasters. (2) The Fund is not to exceed a maximum annual amount of EUR 500 000 000 (2011 prices), as laid down in Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) On 19 August 2016, Germany submitted an application to mobilise the Fund, following a series of extremely intense, short-lived cases of floods that affected the region of Niederbayern in May and June 2016. (4) The application by Germany meets the conditions for providing a financial contribution from the Fund, as laid down in Article 4 of Regulation (EC) No 2012/2002. (5) The Fund should therefore be mobilised in order to provide a financial contribution to Germany. (6) In order to minimise the time taken to mobilise the Fund, this Decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the Union for the financial year 2016, the European Union Solidarity Fund shall be mobilised to provide the amount of EUR 31 475 125 to Germany, in commitment and payment appropriations. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 14 December 2016. Done at Strasbourg, 14 December 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).